DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Amendments to claims 1 and 9 have been entered in the above-identified application. Claims 3-6 and 13-19 are canceled. Claims 1, 2, and 7-10, and 20 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 7-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0301231 A1).  
 	Yang et al. disclose an anti-reflective film (equivalent to the composite film of the claimed invention) having a stacked structure comprising a transparent substrate
(equivalent to the first transparent substrate of the claimed invention), a hard coating layer (equivalent to the first anti-reflective coating of the claimed invention). Referring to FIG. 1, an anti-reflective film 100 may include a transparent substrate 10, a hard coating layer 20, a high refractive-index layer 30, and a low refractive-index layer 40. The transparent substrate 10 may include various substrates, such as transparent polymer resins and the like, used for typical liquid crystal displays and the like.  Specifically, the substrate may include polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyethersulfone (PES), polycarbonate (PC), polypropylene (PP), norbornene resins, and the like. The anti-reflective film 100 may include the hard coating layer, in addition to the low refractive-index layer and the high refractive-index layer.  The anti-reflective film can ensure strength and realize considerably reduced reflectance in a specific wavelength region by including the low 
refractive-index layer, the high refractive-index layer, and the hard coating 
layer at the same time. The hard coating layer 20 may have a thickness of about 50 nm to about 200 nm (meeting the limitations of claims 2 and 14).  The hard coating layer may be formed on the transparent substrate and can ensure strength of the anti-reflective film relating to the high refractive-index layer and the low refractive-index layer.  Thus, the anti-reflective film including the hard coat later can ensure optical properties in a relatively wide wavelength region as compared with an anti-reflective layer not including the hard coating layer, while exhibiting improved surface hardness.  In addition, within the thickness range as set forth above, the hard coating layer can prevent haze. The anti-reflective film can exhibit greatly improved optical properties by including the hard coating layer. The hard coating layer 20 may include inorganic nanoparticles (equivalent to the silica nanoparticles of the claimed invention), a 
UV-curable resin (equivalent to the UV curable acrylate binder of the claimed invention), a curing initiator (equivalent to the photoinitiator of the claimed invention), and a solvent.  As the inorganic nanoparticles, inorganic nanoparticles having been subjected to surface treatment with an acrylate compound may be used
(meeting the limitations of claim 7, 8, 17, and 18).  Here, percentage of the treated surface area to overall surface area of the nanoparticle may range from 10% to 50%.  Within this range, it is possible to realize a hard coating layer having uniform dispersibility and good transparency.  The inorganic nanoparticles may include at least one selected form the group consisting of silica, alumina, calcium carbonate, and titianium dioxide, and combinations thereof. Examples of the UV-curable resin may include ethylene glycol diacrylate, neopentyl glycol di(meth)acrylate; 1,6-hexanediol di(meth)acrylate; trimethylolpropane tri(meth)acrylate; dipentaerythritol hexa(meth)acrylate; polyolpoly (meth)acrylate; di(meth)acrylate of bisphenol A-diglycidyl ether; polyester(meth)acrylate obtained by esterification of polyhydric alcohol, 
polyhydric carboxylic acid, anhydride thereof, and acrylic acid; polysiloxane-polyacrylate; urethane (meth)acrylate, pentaerythritol tetramethacrylate, and glycerin trimethacrylate, without being limited thereto (meeting the limitations of claim 3 and 15 ). Examples of the curing initiator may include thermo/photo polymerization 
initiators, such as benzene and benzene ether compounds, phenylglyoxolate compounds, benzophenone derivative compounds, thioxanthone derivative compounds, 1,2-diketone compounds, water soluble aromatic ketone compounds, copolymer macromolecular compounds, amine compounds, titanocene compounds, acid anhydride and peroxide, and the like (meeting the limitations of claim 5). .
	With regards to the limitations that the ratio of the concentration of the silica nanoparticles in the first anti- reflective coating in weight percent for a total weight of the first anti-reflective coating to the concentration of the first UV curable acrylate binder in the first anti-reflective coating in weight percent for a total weight of the first anti- reflective coating is at least about 0.01 and not greater than about 1.3, the composite film has a VLT of at least about 93.0%, and the composite film has a haze value of not greater than about 3%, and the concentration of each component of the coaing, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to optimize the concentration of the UV resins and the silica nanaoparticles given that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and further given that Yang et al. specifically teach that anti-reflection effects increase with increasing difference in index of refraction.  

Response to Arguments
4.	Applicant's arguments filed on May 18, 2022 have been fully considered but they are not persuasive. 
	Applicants traverse the rejection of claims 1-19 under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0301231 to Yang et al. and Yang fails to disclose an anti-reflective coating that includes a first UV curable acrylate binder at a concentration of at least about 40 wt.% and not greater than about 85 wt.% for a total weight of the first anti-reflective coating, a photo initiator component at a concentration of at least about 2 wt.% and not greater than about 7.5 wt.% for a total weight of the first anti-reflective coating, silica nanoparticles dispersed within the first anti-reflective coating at a concentration of at least about 15 wt.% and not greater than about 60 wt.% for a total weight of the first anti-reflective coating as recited in claim 1. 
	However, the Examiner has taken the position that it would have been obvious to one having ordinary skill in the art to optimize the concentration of each component of the compositon given that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and further given that Yang et al. specifically teach that anti-reflection effects increase with increasing difference in index of refraction.  
	Hence, the rejection is maintained. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787